DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-10 and 13-17 re pending upon entry of amendment filed on 8/10/22.

Claims 18-20 stand withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 1-10 and 13-17 readable upon SEQ ID NO:1-2 are under consideration in the instant application.

3.	      Applicant’s IDS filed on 8/10/22 has been acknowledged.

4.	IN light of Applicant’s amendment to the claims filed on 8/10/22, the rejection of record has been withdrawn.  

The currently amended claims require treatment of Krabbe disease in a human subject comprising administering umbilical cord blood at least 3 weeks prior to the nucleic molecule encoding GALC.

5.	The following new ground of rejection is necessitated by Applicant’s amendment to the claims filed on 8/10/22.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-10 and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “wherein the umbilical cord blood is administered at least 3 weeks prior to the nucleic acid molecule encoding GALC”  in context to treatment of human subject in treatment of Krabbe Disease.  Applicants assert that the currently added limitation is found from the specification in [0005] and [0127].   The specification supports human treatment as in Example 6 of the instant application; however, no specific as in “3 weeks prior” to as currently required by claim 1 has not been supported.  IN Example 6 of the specification, 2 dose cohorts are studied and 4 patient undergo AAVrh.10.hGALC administration without specifying the time of administration.  Further, no GALC under 100% sequence identity to human GALC is administered for human Krabbe disease treatment.  

The currently amended range is not supported by the original claims or instant specification.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

8.	No claims are allowable.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Yunsoo Kim
Patent Examiner
Technology Center 1600
October 3, 2022 
/YUNSOO KIM/Primary Examiner, Art Unit 1644